Title: From John Adams to George Washington Adams, 9 December 1821
From: Adams, John
To: Adams, George Washington



Dear Sir George
montezillo 9 Dec 1821

The information in yours of the 30 Nov. & that we have from Susan of the health & spirits of you all is a cordial comfort to me. I am glad you have read Blackstone. As you say you are not yet informed what you are to read next with submission to your more learned preceptors I would advise you to read Sullivans lectures but above all I pray you to make it as a perpetual maxim “petere fontes”—Search the rivers Springs of the Nile  & trace the river to the Delta. Dig deep in the earth for solid foundations & solid sound principles. Make yourself acquainted with the Corpus juris civilis. Study Justineans institutes & the commentaries upon him. Search Puffendorf & Grotius, Vattel Burlamaqu & Heinriccus. In the common law I shall show you that I am an old man. read Hornes mirror of Justices Bracton Britton Fleta Glanville Fortescue de’laudibus  legum Angliae Smith de Republica Anglicana—The Doctor & Student. trials per pair. Howell on institutes of the laws of England after  the manners of Justinian institutes of the Roman law Gilberts tracts Lord Hales history of the common law. In criminal law which I advise you to study to perfection for in that society is most deeply interested by all means read Lord Hales history of the please of the crown, Lord books 4 inst Hawkins pleas of the crown Do not omit one of them. Plowdens commentaries  Lord Cokes reports not forgetting even the year books nor any of the black letter law Latin or law french. Depend on it George, there is not royal road to the science of the law nor  any Presidential road nor any flowery path for Presidents grand sons. You may read Reeves history of the Common law &  all the fine spewn spick & span writers of modern time but I say again Petilo fontes.
Intreat your father to import from Europe all the writings of Sismonds. They are a treasure of immense value We are all pretty well excepting Louisa & myself & we are recovering. Let not public debates or private parties nor idle ceremonies or gallantry with the ladies divert you too much from your studies—De Venere et vino, abstine So preaches your affectionate grand father 
J. A